Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation under 35 U.S.C. § 120 of co-pending US Application No. 16/330,274 filed March 4, 2019; which is a U.S. National Stage under 35 U.S.C. § 371 of International Application No. PCT/FI2017/050645 filed September 11, 10 2017, which claims the benefit under 35 U.S.C. § 119(a) of European Application No. 16188301.2 filed September 12, 2016 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 01/05/2021 is acknowledged.  Claims 1-18 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021, 1/22/2021 and 1/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Objections 
Claims 5 is objected to for the following informalities:
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 6, 7 10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hemminki et al. “Hemminki” (WO2010/072900) in view of Choi et al. “Choi” (Gene Therapy, 2006,13:1010-1020).
The claims are directed to an ONCOS-102 adenovirus for use in the treatment of human cancer, wherein the virus is administered to a patient and separately, concomitantly or not, a checkpoint inhibitor or checkpoint inhibitors is/ are administered to the patient. 
Regarding claims 1, 6-7 and 15, Hemminki discloses cancer therapies that relate to adenoviral vectors and cells and pharmaceutical compositions comprising said vectors in the manufacture of a medicament for treating cancer in a subject and a method of treating cancer in a subject.  Further, the invention relates to methods of producing GM-CSF in a cell and increasing tumor specific immune responses in a subject, as well as uses of the oncolytic adenoviral vector of the invention for producing GM-CSF in a cell and increasing tumor specific immune response in a subject (see Abstract).  Hemminki discloses ONCOS-102 (also named AD5/3-D24-GMCSF as indicated in Applicant’s disclosure page 2 line 34) (see paragraph [0033] and Figure 4 of Hemminki).  Hemminki discloses results of an MTS assay showing killing of JIMT-1 cancer initiating cells whereby the killing efficiency of the ONCOS-102 adenovirus is increased compared to control (see paragraph [0035] and Figure 5d).  Hemminki discloses the treatment of the ONCOS-102 virus to patients having various cancers such as melanoma (see Table 7).  Further, Hemminki discloses a survival plot for ONCOS-102 treated patients (see paragraph [0051] and Figure 15).  
Hemminki does not teach a checkpoint inhibitor is administered in combination with the ONCOS-102.
Choi, however, discloses concurrent delivery of GM-CSF and B7-1 using an oncolytic adenovirus elicits potent antitumor effect.  Choi discloses “Coupling the lytic function of an oncolytic adenovirus (Ad) with its ability as a transgene delivery system represents a powerful extension of this methodology. A clear advantage is the amplification of a therapeutic gene, as replicating vectors would be able to infect and deliver the gene of interest to neighboring cells. Granulocyte–macrophage colony-stimulating factor (GM-CSF) is one of the most potent stimulators of a specific and long-lasting antitumor immunity and its important role in the maturation of antigen-presenting cells to induce T-cell activation has been well documented. Similarly, the B7 family has also been shown to play an integral role in mediating an antitumor response” whereby, B7 is known in the art as a checkpoint inhibitor (see Abstract).  Choi discloses the use of an adenoviral vector comprising both GM-CSF and B7-1 in immunocompetent mice bearing murine melanoma B16-F10 tumors, whereby a significant inhibition of tumor growth was observed, thus, “enhancing the immune response against tumors with an oncolytic Ad expressing both GM-CSF and B7-1 and provide a potential therapeutic strategy for the management of neoplasia” (see Abstract). With respect to the adenovirus being “administered to a patient and separately, concomitantly or not”, it is not inventive and considered routine and obvious to one of ordinary skill in the art.  In the absence of any unexpected results of the administration of the ONCOS-102 and checkpoint inhibitor separately, at the same time or not as recited in these claims, the selection defined therein only can be seen as an arbitrary selection which does not involve an inventive step in view of Hemminki and Choi.
It is understood by the Examiner that the ONCOS-102 and the checkpoint inhibitor are two separate products of the present invention, whereas the composition of Choi is a viral vector producing both the oncolytic virus and a checkpoint inhibitor.  The products being administered in one composition or two does not change the fact that administration of an oncolytic virus and a checkpoint inhibitor are each taught to enhance a subject’s immune response in the treatment of cancers, thus it would have been obvious to one of ordinary skill in the art that the checkpoint inhibitors could be combined with an oncolytic virus for the purpose of enhancing the immune response to cancers in a subject.  The courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  (See MPEP §2144.06(I) – Combining Equivalents Known For The Same Purpose).  In this case, applicants are combining two composition (e.g. IL-2 and IL-21), each individually known in the art for enhancing an immune response for the treatment of cancers.  
Accordingly, it would have been obvious to one of ordinary skill in the art to generate an ONCOS-102 adenovirus as taught by Hemminki, whereby a checkpoint inhibitor such as B7-1 is incorporated to provide the combined expression of GM-CSF and B7-1, as taught by Choi, for use in the treatment of human cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that the use of an adenoviral vector comprising both GM-CSF and B7-1 in immunocompetent mice bearing murine melanoma B16-F10 tumors, whereby a significant inhibition of tumor growth was observed, thus, “enhancing the immune response against tumors with an oncolytic Ad expressing both GM-CSF and B7-1 and provide a potential therapeutic strategy for the management of neoplasia” (see Abstract of Choi).
Regarding claim 10, Hemminki discloses administering the virus in an amount of 8 x 1010 (see paragraph [0120]).
Regarding claim 11, Hemminki discloses administering the virus in an amount of 3 x 1011 (see table 7).
	Regarding claims 12-16, the number of times the virus and checkpoint inhibitor is/are administered is not inventive and considered routine and obvious to one of ordinary skill in the art as routine experimentation.  According to section 2144.05 of the M.P.E.P., "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  It would have been obvious for one of ordinary skill to determine the appropriate administration of the virus and checkpoint inhibitor and the number of times the compositions are administered from the methods disclosed by the prior art by routine experimentation procedures known in the art.  Routine experimentation based on the teachings of these references would have led those of ordinary skill in the art to the use of the claimed compositions and number of administrations in order to achieve the maximum (production or activity or therapeutic) response from the composition.
	Regarding claims 17 and 18, Hemminki discloses any conventional method may be used for administration of the vector or composition to a subject and in a preferred embodiment is conducted through an “intratumoral, intramuscular, intra-arterial, intravenous, intrapleural, intravesicular, intracavitary or peritoneal injection, or an oral administration” (see paragraph [0086]).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hemminki et al. “Hemminki” (WO2010/072900) in view of Choi et al. “Choi” (Gene Therapy, 2006,13:1010-1020) and further in view of Ng et al. “Ng” (WO2014047350).  The teachings of Hemminki and Choi are outlined above and incorporated herein.
	Regarding claims 2-4 and 8-9, Hemminki does not disclose the use of the checkpoint inhibitor anti-PD-1 antibody.  
	Ng, however, discloses oncolytic viruses (e.g. adenovirus, see claim 4 of Ng) encoding a gene encoding a PD-1 binding agent.  Ng discloses the oncolytic virus expressing the PD-1 binding agent is effective at inducing immune responses that kill cancer cells at distant sites from the primary tumor and having the advantage of the oncolytic virus being engineered to be less toxic or damaging to non-cancer cells by mutation or modification of gene products such that the alterations render the viruses better able to infect the host, less toxic, and/or better able to selectively infect cancer cells (see Abstract).
	It would have been obvious to one of ordinary skill in the art to generate an ONCOS-102 adenovirus vector as taught by Hemminki in combination with a checkpoint inhibitor as disclosed by Choi, whereby the checkpoint inhibitor is an anti-PD-1 antibody as taught by Ng.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that the oncolytic virus expressing the PD-1 binding agent is effective at inducing immune responses that kill cancer cells at distant sites from the primary tumor and having the advantage of the oncolytic virus being engineered to be less toxic or damaging to non-cancer cells by mutation or modification of gene products such that the alterations render the viruses better able to infect the host, less toxic, and/or better able to selectively infect cancer cells (see Abstract of Ng).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648